Chapman, J.
The plaintiff derives his title to the books in question from a formal bill of sale signed and sealed by the defendant, and absolute in its terms. The defendant offered paroi evidence to prove that the sale was not intended to be absolute, but that the bill was given as collateral security to the plaintiff for becoming surety for a third person, at the defendant’s request, upon an appeal; and that the defendant had been discharged from his liability. He excepts to the ruling of the judge excluding the evidence.
If the writing had been a mere bill of parcels, the evidence might have been admissible. Hazard v. Loring, 10 Cush. 267 Hildreth v. O’Brien, ante, 104. The rule that paroi evidence is inadmissible to vary or control a written contract is held to be inapplicable to such a paper, because a bill of parcels is an *333informal document, and not used or designed to set out the terms and conditions of a contract of bargain and sale. But the rule is clearly applicable to such a bill of sale as the one produced in this case, and is uniformly adhered to in actions at law.

Exceptions overruled.